Bigelow, J.
The testimony of one of the plaintiffs as to the direction given to his servant to refuse a further credit to the person to whom the meat was furnished was incompetent. It *92was res inter alios, and had no legitimate bearing on the issue before the jury. The question was not as to the direction given by the plaintiff to his servant concerning the credit, but to whom was the credit actually given. A similar point was raised in Nutting v. Page, 4 Gray, 584, and it was there held that such evidence was inadmissible.

Exceptions sustained.